DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 5-11, 16-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10 19, 21-23, 25 of U.S. Patent No. 11,361,484 (hereinafter ‘484). Although the claims at issue are not identical, they are not patentably distinct from each other because there are viewed as doing the same thing: segmenting scan data.

In regards to claim(s) 1, 5, the tables below map correspondence between the limitations of the claims of the instant application and limitations of claims 1, 5, 7 of ‘484.
	
Claims 1, 5 of Instant Application
Claims 1, 5, 7 of ‘484
(Claim 1) A method for segmenting scan data, the method comprising, by a processor:
(Claim 1) A method for segmenting scan data, the method comprising, by a processor:
creating a graph from scan data representing a plurality of points in an environment associated with a ground and one or more objects, the graph comprising: a plurality of vertices corresponding to the plurality of points in the environment, a first terminal vertex associated with a ground label, and a second terminal vertex associated with a non-ground label;
receiving scan data representing a plurality of points in an environment associated with a ground and one or more objects;

pre-processing the scan data to identify a subset of the plurality of points that are likely to be associated with the ground;

creating a graph from the subset of the plurality of points, the graph comprising a plurality of vertices corresponding to the subset of the plurality of points in the environment;
assigning, to each of the plurality of vertices, a unary potential corresponding the cost of assigning that vertex to a ground label or a non-ground label;
assigning, to each of the plurality of vertices, a unary potential corresponding the cost of assigning that vertex to a ground label or a non-ground label;
assigning a pairwise potential to each pair of neighboring vertices in the graph, the pairwise potential corresponding to the cost of assigning different labels to neighboring vertices; and
assigning a pairwise potential to each pair of neighboring vertices in the graph, the pairwise potential corresponding to the cost of assigning different labels to neighboring vertices; and
using the unary potentials and the pairwise potentials to identify labels for each of the points in the subset of the plurality of points; and 
using the unary potentials and the pairwise potentials to identify labels for each of the points in the subset of the plurality of points; and 
segmenting, based on the identified labels, the scan data to identify points associated with the ground.
segmenting, based on the identified labels, the scan data to identify points associated with the ground.
(Claim 5) The method of claim 1, wherein creating the graph comprises creating the graph to include a plurality of edges connecting the plurality of vertices, the first terminal vertex and the second terminal vertex.
(Claim 5) The method of claim 1, wherein creating the graph comprises creating the graph to include a plurality of edges connecting the plurality of vertices.
Note: see bolded limitations above.
(Claim 7) The method of claim 5, wherein the graph further comprises two terminal vertices associated with the ground label and the non-ground label.



In regards to system claim 11 and product claim 20, claim(s) 11, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 11, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. 

Further, correspondence of the following dependent claims of the instant application can be made as follows:
claim(s) 6 to claim(s) 6, 19 of ‘484; 
claim(s) 7, 16 to claim(s) 8, 21 of ‘484;
claim(s) 8, 17 to claim(s) 9, 22 of ‘484; 
claim(s) 9, 18 to claim(s) 10, 23 of ‘484; and  
claim(s) 10, 19 to claim(s) 12, 25 of ‘484. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10-13, 15, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (US 2020/0219264 A1) in view of Wang et al. (US 2020/0167930 A1).

In regards to claim 1, Brunner teaches a method for segmenting scan data, the method comprising, by a processor: 
creating a graph from scan data representing a plurality of points in an environment associated with a ground and one or more objects, the graph comprising: a plurality of vertices corresponding to the plurality of points in the environment, a first terminal vertex associated with a ground label, and a second terminal vertex associated with a non-ground label (e.g. [0078]: light detection and ranging (LiDAR) sensor provides 3D information in the form of a point cloud; [0089]-[0091],Fig.9: first stage 910 of processing LiDAR data, regardless of the annotation goal (e.g. identifying nearby vehicles), is ground extraction from the LiDAR point cloud; ground extraction method begins by creating a mesh (graph) of all LiDAR points, with each point from the point cloud acting as a node in the mesh; Examiner’s note: as nodes in the mesh correspond to that of the vertices, there would be terminal vertices in the graph/mesh; as such, once labeled as ground or occupied (non-ground), there would be a corresponding terminal vertex for those labeled ground and those labeled occupied); 
identifying labels for each of the plurality of points, including the ground label or the non-ground label (e.g. [0092]: each point in the LiDAR point cloud is labeled either ground or occupied (non-ground)); and
segmenting, based on the identified labels, the scan data to identify points associated with the ground (e.g. [0092]: occupied points are considered for object segmentation while the ground points are considered for lane marker detection; as above, [0089]-[0091]: ground extraction from the LiDAR point cloud),
but does not explicitly teach the method, comprising:
assigning, to each of the plurality of vertices, a unary potential corresponding the cost of assigning that vertex to a label; and
assigning a pairwise potential to each pair of neighboring vertices in the graph, the pairwise potential corresponding to the cost of assigning different labels to neighboring vertices,
wherein the unary potentials and the pairwise potentials are used to identify the labels.

However, Wang teaches a method, comprising:
assigning, to each of the plurality of vertices, a unary potential corresponding the cost of assigning that vertex to a label (e.g. [0121]: the unary potential ϕu(xi) measures the cost of assigning label xi to pixel i); and
assigning a pairwise potential to each pair of neighboring vertices in the graph, the pairwise potential corresponding to the cost of assigning different labels to neighboring vertices (e.g. [0121]: the pairwise potential ϕp(xi,xj) is the cost of assigning labels xi; xj to pixel pair i; j),
wherein the unary potentials and the pairwise potentials are used to identify the labels (e.g. as above, [0121]; Examiner’s note: as directed to cost of assigning labels, this suggests they are used to assign/identify labels for the pixels/points).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Brunner to assign labels, in the same conventional manner as taught by Wang as both deal with assigning labels. The motivation to combine the two would be that it would minimize the energy used.

In regards to system claim 11 and product claim 20, claim(s) 11, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 11, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
In regards to claim 2, Brunner teaches a method, further comprising: 
identifying one or more points of the plurality of points that are not associated with the ground (e.g. as above, [0089]-[0091],Fig.9: first stage 910 of processing LiDAR data, regardless of the annotation goal (e.g. identifying nearby vehicles), is ground extraction from the LiDAR point cloud; Examiner’s note: as ground points are extracted, the leftover points would not be associated with the ground); and 
using the one or more points that are not associated with the ground to identify the one or more objects (e.g. as above, [0092]: each point in the LiDAR point cloud is labeled either ground or occupied; the occupied points are considered for object segmentation). 

In regards to system claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, Brunner teaches a method, further comprising using the identifications of the one or more objects for navigating an autonomous vehicle in the environment (e.g. [0002]: relate generally to autonomous or semi-autonomous driving techniques). 

In regards to system claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 5, Brunner teaches a method, wherein creating the graph comprises creating the graph to include a plurality of edges connecting the plurality of vertices, the first terminal vertex, and the second terminal vertex (e.g. as above, [0089]-[0091]: creating a mesh (graph) of all LiDAR points, with each point from the point cloud acting as a node in the mesh; Examiner’s note: as nodes in the mesh correspond to that of the vertices, there would be a terminal vertices in the graph/mesh; as such, once labeled as ground or occupied (non-ground), there would be a corresponding terminal vertex for those labeled ground and those labeled occupied).

In regards to system claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

In regards to claim 7, the combination of Brunner and Wang teaches a method, wherein using the unary potentials and the pairwise potentials to identify labels for each of the plurality of points comprises:
determining a unary energy function as a sum over the unary potentials of all of the plurality of vertices (e.g. Wang, [0121]: E(x) is the Gibbs energy:                                
                                     
                                    E
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            ∑
                                            
                                                i
                                            
                                        
                                        
                                            
                                                
                                                    ϕ
                                                
                                                
                                                    u
                                                
                                            
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                    
                                    +
                                    
                                        
                                            ∑
                                            
                                                (
                                                i
                                                ,
                                                j
                                                )
                                                ∈
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    ϕ
                                                
                                                
                                                    p
                                                
                                            
                                            (
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    x
                                                
                                                
                                                    j
                                                
                                            
                                            )
                                        
                                    
                                
                            ; Examiner’s note: shows use of sum of unary potentials and sum of pairwise potentials); and
determining a binary energy function using the plurality of pairwise potentials as a sum over all neighboring vertices of the plurality of vertices of a cost of assigning a pair of ground and non-ground labels to each pair of neighboring vertices (e.g. Wang as above, [0121]; Examiner’s note: Brunner relied upon for teaching of ground/non-ground labels).

In regards to system claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

In regards to claim 10, the combination of Brunner and Wang teaches a method, further comprising performing a graph-cut for optimizing an energy function as a combination of the unary energy and the binary energy (e.g. Wang as above, [0121]: E(x) is the Gibbs energy:                        
                             
                            E
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            u
                                        
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        (
                                        i
                                        ,
                                        j
                                        )
                                        ∈
                                        N
                                    
                                
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            p
                                        
                                    
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                    )
                                
                            
                        
                    ).

In regards to system claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 10. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brunner and Wang as applied to claim 5 above, and further in view of Cha et al. (US 2015/0213644 A1).

In regards to claim 6, the combination of Brunner and Wang teach the method of claim 5, but does not explicitly teach the method, wherein creating the graph comprises using at least one of the following: a K-nearest neighbor algorithm such that each of the plurality of edges has a corresponding weight, or a grid graph builder.

However, Cha teaches a method, wherein creating the graph comprises using at least one of the following: a K-nearest neighbor algorithm such that each of the plurality of edges has a corresponding weight, or a grid graph builder (e.g. [0009]-[0012]: multi-primitive fitting method includes an acquiring point cloud data by collecting data of each of input points; obtaining a segment for the points using the point cloud data; and performing primitive fitting using data of points included in the segment; obtaining a segment for the points using the point cloud data; the obtaining includes setting a neighborhood relationship with adjacent points at each of the points; generating sample nodes; generating an edge and setting an edge weight; and obtaining connected sample nodes as one segment in consideration of the edge weight; the generating of the sample nodes includes using a plurality of randomly extracted sample points among the points as nodes of a graph to generate sample nodes, the generating of the edge and the setting of the edge weight includes generating a connection relationship between the sample node and a neighboring sample node as an edge, and includes setting a relatively high weight of an edge having high density of the sample nodes or a short distance between the sample nodes; and setting the weight of the edge to 0 when the distance between the sample nodes is equal to or greater than a previously set threshold, and the setting of the neighborhood relationship includes setting the neighborhood relationship using a K-Nearest Neighbor (KNN) scheme).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Brunner and Wang to create a graph, in the same conventional manner as taught by Cha as both deal with creating a graph/mesh. The motivation to combine the two would be that the amount of calculation is smaller than that in a conventional primitive fitting operation and the primitive fitting result can be derived in real time (see [0019]).

Claim(s) 8-9, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brunner and Wang as applied to claim 7 above, and further in view of Rhodes et al. (US 2020/0074185 A1).

In regards to claim 8, the combination of Brunner and Wang teaches the method of claim 7, but does not explicitly teach the method, wherein the unary energy is a function of one or more weighted features associated with each of the plurality of vertices and selected from at least one of the following: ground height; relative height; color; range; sensor pose uncertainty; ground height uncertainty; semantic labels; detection masks; intensity; localization output; grazing angle; surface normal compatibility; height above ground; occlusion checking; per point ground likelihood; or mesh compatibility.

However, Rhodes teaches a method, wherein the unary energy is a function of one or more weighted features associated with each of the plurality of vertices and selected from at least one of the following: ground height; relative height; color; range; sensor pose uncertainty; ground height uncertainty; semantic labels; detection masks; intensity; localization output; grazing angle; surface normal compatibility; height above ground; occlusion checking; per point ground likelihood; or mesh compatibility (e.g. [0031]: solution may find a segmentation of the object that minimizes the graph based energy summation model with the unary energy term summing function results indicative of a disagreement between a pixel of a candidate segmentation and the final probability score for the pixel (e.g. the function returning a high number when the candidate segmentation has a pixel labeled as background when it has a high final probability score or vice versa)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Brunner and Wang, in the same conventional manner as taught by Rhodes as both deal with segmentation. The motivation to combine the two would be that it would allow the use of unary and pairwise potentials in different ways.

In regards to system claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

In regards to claim 9, the combination of Brunner and Wang teaches the method of claim 7, but does not explicitly teach the method, wherein the binary energy is a function of one or more weighted features associated with each pair of neighboring vertices in the graph and selected from at least one of the following: point LIDAR intensity similarity between neighboring vertices, point color similarity between neighboring vertices, surface normal similarity, distance similarity, relative angle between neighboring vertices, or image color continuity.

However, Rhodes teaches a method, wherein the binary energy is a function of one or more weighted features associated with each pair of neighboring vertices in the graph and selected from at least one of the following: point LIDAR intensity similarity between neighboring vertices, point color similarity between neighboring vertices, surface normal similarity, distance similarity, relative angle between neighboring vertices, or image color continuity (e.g. [0031]: the solution may find a segmentation of the object that minimizes the graph based energy summation model with…the pairwise energy (binary energy) term summing function results indicative of pixel pairs (i.e. neighboring pixels) that have similar or the same colors being separated between foreground and background (or vice versa), and the super pixel energy term summing function results indicative of pixels that are part of a super pixel and in background segmentation while the super pixel is otherwise almost entirely part of the foreground segmentation (or vice versa)).

In addition, the same rationale/motivation of claim 8 is used for claim 9.

In regards to system claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 9. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Allowable Subject Matter
Claim(s) 4, 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 4, 14 was/were carefully reviewed and a search with regards to independent claim(s) 1, 11 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched. 

Regarding claim(s) 4, 14 and specifically independent claim(s) 1, 11, the prior art search was found to neither anticipate nor suggest the method of claim 1/system of claim 11, further comprising: identifying a subset of the plurality of points that lie within a threshold distance from a ground surface within the map as being likely to be associated with the ground; and using only the identified subset of points for creating the graph (emphasis added).

To note, specification of the instant application describes ground/non-ground likelihood in paragraphs [0064]-[0065], and further in paragraphs [0076]-[0084]. For example, paragraph [0064] states that the system may “compute a Gaussian probability density function and use it to estimate the likelihood of the point being ground and not ground based on its height above ground”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2616                                                                                                                                                                                        	
/JENNIFER MEHMOOD/               Supervisory Patent Examiner, Art Unit 2612